ASSET PURCHASE AGREEMENT




THIS ASSET PURCHASE AGREEMENT (the “Agreement”), entered into as of October 11,
2012, is executed by and between Mark Daniels, an individual (“Seller”) and
Tactical Air Defense Services, Inc., a Nevada corporation (“Buyer”) (The Seller
and the Buyer are hereinafter sometimes referred to individually as a “Party”
and collectively as the “Parties”).




RECITALS




WHEREAS, Buyer wish to purchase from Seller certain assets of Seller which
include one (1) F-5 training simulator (the “Assets,” more fully outlined in
Exhibit A).




WHEREAS, on or about July 3, 2012, Buyer entered into a Settlement Agreement
with Seller (the “Settlement Agreement”) wherein Buyer agreed to settle its
litigational claims against Seller related to the litigation action entitled
Tactical Air Defense Services, Inc., et. al v. Mark Daniels, et. al, in the
Circuit Court of the 15th Judicial Circuit in and for Palm Beach County,
Florida, for and in consideration of, among other things, a Two Hundred and
Fifty Thousand Dollars ($250,000.00) cash payment to Buyer (the “Settlement
Payment”) which has not been delivered to Buyer as of the date of this
Agreement.




WHEREAS, Seller desire to sell the Assets to Buyer pursuant to the terms of this
Agreement.




AGREEMENT




NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and in reliance upon the representations and warranties
contained herein, the Parties mutually covenant and agree as follows:




SECTION 1

PURCHASE AND SALE OF ASSETS OF THE BUSINESS




Subject to the terms and conditions of this Agreement, on the Closing Date (as
defined in Section 3 herein) Seller will sell to Buyer and Buyer will purchase
from Seller the Assets.




SECTION 2

PURCHASE PRICE/ALLOCATION




Purchase Price; Cancellation of Settlement Payment.  The purchase price for the
Assets shall be Two Hundred and Fifty Thousand Dollars ($250,000.00) (the
“Purchase Price”). In lieu of delivery of the Purchase Price, Seller shall agree
to cancel, waive and forever terminate the Settlement Payment due from Seller to
Buyer pursuant to the Settlement Agreement.




SECTION 3

CLOSING DATE




The Closing Date shall be on or before October 11, 2012, (the “Closing Date” or
“Closing”).











_____Seller

_____Buyer

Page 1 of 10




--------------------------------------------------------------------------------




SECTION 4

REPRESENTATIONS AND WARRANTIES OF SELLER




Seller represents and warrants as follows:




4.1

Authority of Seller.  Seller has all necessary power and authority to make,
execute, deliver and consummate this Agreement, and has taken all necessary
actions required to be taken to authorize Seller to execute and deliver this
Agreement and to perform all of their obligations, undertakings and agreements
to be observed and performed hereunder.  This Agreement has been duly executed
and delivered by Seller and is a valid and binding agreement of Seller.  The
execution and delivery of this Agreement by Seller does not violate or result
with the giving of notice or the lapse of time or both, in a violation of any
provisions of, or result in the acceleration of or entitle any Party to
accelerate (whether after the giving of notice, or lapse of time or both) any
obligation under any mortgage, lien, lease, agreement, license, instrument, law,
ordinance, regulation, order, arbitration award, judgment or decree to which
Seller are a party or by which Seller or the Assets are bound, and the same does
not and will not constitute an event permitting termination of any lease,
agreement, license or instrument to which Seller are a party.




4.2

Title to Assets.  Seller has, and on the Closing Date will have, good,
indefeasible and marketable title in and to the Assets, free and clear of any
mortgage, pledge, lien, claim, security interest, charge, option or encumbrance
of any nature whatsoever. Seller has taken all steps necessary or otherwise to
perfect and protect their interests in and to the Assets and have the full right
and power to sell, transfer and assign the Assets without restriction.




4.3

Contracts.  There are no contracts to be assigned by Seller to Buyer in
connection with the Assets.




4.4

Governmental and Other Contracts.  No authorization or approval of, or exemption
by, any governmental, public or self-regulatory body or authority or any other
person or entity is required in connection with the execution, delivery and
performance by Seller of this Agreement or any of the instruments or agreements
referred to herein or the taking of any action herein contemplated.




4.5

Compliance with Laws; Licenses, Etc.  Seller is not in violation of any Federal,
state or local law, statute, ordinance or regulation, including those relating
to civil rights, antitrust, unfair competition, labor matters, the equal
protection of the law, safety and health or the environment.  




4.6

Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried on directly by Seller with Buyer without
the intervention of any broker or finder.  Seller has not engaged, consented to,
or authorized any broker, investment banker or third party to act on their
behalf, directly or indirectly, as a broker or finder in connection with the
transactions contemplated by this Agreement.  Seller agrees to hold Buyer
harmless from and against all claims by third parties based upon a relationship
or alleged relationship with Seller for brokerage or finders’ fees or
commissions in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.




4.7

Litigation.  There are no legal, administrative or other proceedings,
investigation or inquiries, product liability, workmen’s compensation or other
asserted claims, judgments, injunctions or restrictions, pending or outstanding
or, to the best knowledge of Seller, threatened against or involving Seller or
any of the Assets which could materially affect Seller or the Assets, and to the
best of Seller’ knowledge, there is no basis for any of the foregoing
proceedings.  




4.8

Disclosure.  No representation, warranty or covenant in this Agreement, nor any
document, certificate or exhibit given or delivered to Buyer pursuant to this
Agreement contains any untrue statement of a material fact, or omits to state a
material fact necessary in light of the circumstances to make the statement
contained herein or therein not misleading.  








_____Seller

_____Buyer

Page 2 of 10




--------------------------------------------------------------------------------




4.9

Other Material Adverse Information.  Except as set forth in this Agreement and
the exhibits or schedules attached hereto, or in certificates or other documents
delivered pursuant hereto, Seller has no knowledge of any facts which will or
may reasonably be expected to have any material adverse effect on the value of
the Assets.




SECTION 5

REPRESENTATIONS AND WARRANTIES OF BUYER




Buyer represents and warrants to Seller:




5.1

Brokers.  All negotiations relative to this Agreement and the transactions
contemplated hereby have been carried on directly by Buyer with Seller without
the intervention of any broker or finder.  Buyer has not engaged, consented to,
or authorized any broker, investment banker or third party to act on its behalf
directly or indirectly, as a broker or finder in connection with the
transactions contemplated by this Agreement.  Buyer agrees to hold Seller
harmless from and against all claims by third parties based upon a relationship
or alleged relationship with Buyer for brokerage or finders’ fees or commissions
in connection with the execution of this Agreement or the consummation of the
transactions contemplated hereby.




5.2

Disclosure.  No representation, warranty or covenant in this Agreement, nor any
document, certificate or exhibit given or delivered to Seller pursuant to this
Agreement contains any untrue statement of a material fact or omits to state a
material fact necessary in light of the circumstances to make the statement
contained herein or therein not misleading.




5.3

Authority of Buyer.  Buyer has all necessary power and authority to make,
execute, deliver and consummate this Agreement and has take all necessary
actions required to be taken to authorize Buyer to execute and deliver this
Agreement and to perform all of its obligations, undertakings and agreements to
be observed and performed by it hereunder.  This Agreement has been duly
executed and delivered by Buyer and is a valid and binding agreement of Buyer.




SECTION 6

PRE-CLOSING COVENANTS OF SELLER




6.1

Successor Tax Liability Filings.  Buyer shall cooperate with Seller in filing
appropriate notices of the acquisition transaction contemplated by this
Agreement.  




6.2

Covenants.  From the date of this Agreement to the Closing, Seller covenants to:




(a)

maintain the Assets in as good a state of operating condition and repair as they
are on the date hereof, except for ordinary depreciation and wear and tear;




(b)

not pledge, lease, mortgage, encumber or otherwise dispose of (except with the
prior written consent of Buyer) any of the Assets;




(c)

keep in force all policies of insurance covering Seller’s Assets;




(d)

promptly notify Buyer in writing of any lawsuits, claims, proceedings or
investigations of which Seller may become aware that may be threatened, brought,
asserted or commenced by or against Seller, its officers or directors or
involving Seller’s business or the Assets in any way;




(e)

make immediately available to Buyer and their authorized agents and accountants,
for inspection, the Assets;











_____Seller

_____Buyer

Page 3 of 10




--------------------------------------------------------------------------------



(f)

cooperate with Buyer in resisting any claim of any broker, investment banker or
third party to any brokerage or finder’s fee or commission against Buyer in
connection with the transaction contemplated by this Agreement; and




(g)

cooperate with Buyer in transferring to Buyer any permits and licenses held by
Seller necessary for the operation of the Assets, or obtaining any such permits
and licenses in Buyer’s names.




SECTION 7

PRE-CLOSING COVENANT OF BUYER




From the date of this Agreement to the Closing, Buyer covenants to, upon
Seller’s request, cooperate with Seller in resisting any claim of any broker,
investment banker or third party to any brokerage or finder’s fee or commission
against Seller in connection with the transaction contemplated by this
Agreement.




SECTION 8

CONDITIONS TO BUYER’S OBLIGATIONS




All obligations of Buyer to close under this Agreement are subject to the
following conditions (which may be waived only at Buyer’s option) being
satisfied on or prior to the Closing Date or such other date as the context may
require:




8.1

Representations and Warranties.  Each of Seller’s representations and warranties
in this Agreement and the exhibits and schedules hereto shall be true on the
Closing date as though such representations and warranties were made and each
such exhibit and schedule were delivered at and as of the Closing Date.




8.2

Performance.  Seller shall have performed and complied with all covenants,
agreements and conditions required by this Agreement to be performed or complied
with by them prior to or at the Closing.




8.3

No Adverse Change.  Since the date of this Agreement, no material adverse
changes in the Assets or the business of Seller shall occur.




8.4

Documents.  All documents required to be delivered by Seller at the Closing
shall have been delivered to Buyer in a form satisfactory to Buyer.




8.5

Closing of Agreement for Purchase and Sale of Assets.  Buyer and Seller shall
have closed on the transaction set forth in the Agreement for the purchase and
sale of the Assets between Buyer and Seller of even date herewith.




SECTION 9

CONDITIONS TO SELLER’S OBLIGATIONS




All obligations of Seller to close under this Agreement are subject to the
fulfillment as of the Closing Date of each of the following conditions (which
may be waived only at Seller’s option) existing on the Closing Date or such
other date as the context may require:




9.1

Representations and Warranties.  Each of Buyer’s representations and warranties
in this Agreement and the exhibits and schedules hereto shall be true at the
Closing Date as though said representations and warranties were made and each
such exhibit and schedule were delivered at and as of the Closing Date.




9.2

Performance.  Buyer shall have complied with and performed all covenants and
conditions of this Agreement required to be performed and complied with by it on
or before the Closing Date.




9.3

Documents.  All documents required to be delivered to Seller at Closing shall
have been delivered to Seller in a form satisfactory to Seller.








_____Seller

_____Buyer

Page 4 of 10




--------------------------------------------------------------------------------




9.4

Closing of Agreement for Purchase and Sale of Assets.  Buyer and Seller shall
have closed on the transaction set forth in the Agreement for the purchase and
sale of the Assets between Buyer and Seller of even date herewith.




SECTION 10

DELIVERIES AT CLOSING




10.1

By Seller.  At Closing, Seller shall deliver to Buyer the following:




(a)

Bill of Sale.  A warranty bill of sale and assignment for the Assets in the form
attached hereto and made a part hereof as Exhibit B.




(b)

Certificates of Title.  All certificates of title and any other documents
necessary to transfer the Assets to Buyer.




10.2

Additional Documents.  Seller shall deliver to Buyer such additional documents
as shall be required or as may be appropriate in order to vest effectively in
Buyer good, indefeasible and marketable title to the Assets, free and clear of
all security interests, encumbrances, charges or restrictions whatsoever and to
carry out the transactions contemplated by this Agreement.  Seller shall also,
at the request of Buyer, take all action necessary to put Buyer in actual
possession and control of the Assets and shall execute and deliver such further
instruments of transfer and conveyance, including without limitation,
assignments of patents, causes of action, trademarks and trade names, and take
such other action as Buyer may reasonably request in order to more effectively
transfer and convey to Buyer any of the Assets, to confirm the title of Buyer
thereto and to assist Buyer in exercising any rights with respect thereto.




SECTION 11

EXPENSES




Seller shall pay all of their respective expenses, and Buyer shall pay all of
their expenses, in connection with the authorization, preparation, execution and
performance of this Agreement, including without limitation all fees and
expenses of agents, representatives, counsel, accountants, consultants, brokers
and finders.




SECTION 12

INDEMNIFICATION




After the Closing, the Parties shall indemnify each other as follows:




11.1

By Seller.  Seller agrees to indemnify and hold harmless Buyer against any loss,
damage or expense (including court costs and reasonable attorneys’ fees)
suffered by Buyer resulting from: (i) any breach by Seller of this Agreement;
(ii) any inaccuracy in or breach of any representations, warranties or covenants
made herein or in any document, certificate or exhibit delivered in accordance
with the provisions of this Agreement; (iii) any attempt (whether or not
successful) by any person to cause or require Buyer to pay or discharge any
debt, obligation, liability or commitment of Seller not assumed by Buyer
pursuant to this Agreement; (iv) any state or Federal tax attributable to any
period of Seller’s operation prior to the Closing Date in connection with the
Assets; (v) any claim arising out of the operation of Seller’s business prior to
the Closing Date in connection with the Assets; (vi) any claim made by a third
party alleging facts which, if true, would entitle Buyer to indemnification
pursuant to this section; or (vii) any failure of Seller to comply with their
obligations under this section.  Buyer shall be entitled to set off any
liabilities of Seller hereunder for the purchase and sale of the Assets between
the Parties of even date herewith against any portion of the Purchase Price.  








_____Seller

_____Buyer

Page 5 of 10




--------------------------------------------------------------------------------




11.2

By Buyer.  Buyer agrees to indemnify and hold Seller harmless against any loss,
damage or expense (including cost and reasonable attorneys’ fees) suffered by
Seller resulting from: (i) any breach by the Buyer of this Agreement; (ii) any
inaccuracy in or breach of any representations, warranties, or covenants of
Buyer made herein or in any document, certificate or exhibit delivered by Buyer
in accordance with the provisions of this Agreement; (iii) any claim made by a
third party alleging facts which, if true, would entitle Seller to
indemnification pursuant to this section; or (iv) any failure of Buyer to comply
with its obligations under this section.




SECTION 13

MISCELLANEOUS




13.1

Reliance by Buyer Upon Representations and Warranties.  The Parties mutually
agree that, notwithstanding any right of Buyer to fully investigate the affairs
of Seller, and notwithstanding any knowledge of facts determined or determinable
by Buyer pursuant to such investigation or right of investigation, Buyer have
the right to fully rely upon the representations and warranties of Seller
contained in this Agreement and on the accuracy of any document, certificate,
exhibit or schedule given or delivered to Buyer pursuant to this Agreement.  




13.2

Waiver.  Any waiver by either Party of a breach of any provision of this
Agreement shall not operate as or be construed to be a waiver of any other
breach of that provision or of any breach of any other provision of this
Agreement. The failure of a Party to insist upon strict adherence to any term of
this Agreement on one or more occasions will not be considered a waiver or
deprive that Party of the right thereafter to insist upon adherence to that term
of any other term of this Agreement.




13.3

Necessary Acts.  Each Party to this Agreement agrees to perform any further acts
and execute and deliver any further documents that may be reasonably necessary
to carry out the provisions of this Agreement.




13.4

Entire Agreement; Modifications; Waiver.  This Agreement constitutes the entire
agreement between the Parties pertaining to the subject matter contained herein.
This Agreement supersedes all prior and contemporaneous agreements (other than
those referenced herein), representations, and understandings of the Parties.
 No supplement, modification, or amendment of this Agreement shall be binding
unless executed in writing by all the Parties.  No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provisions, whether or not similar, nor shall any waiver constitute a
continuing waiver.  No waiver shall be binding unless executed in writing by the
Party making the waiver.




13.5

Notice.  Until otherwise specified in writing, the mailing addresses and fax
numbers of the Parties of this Agreement shall be as follows:




If to Buyer:




Tactical Air Defense Services, Inc.

123 West Nye Lane, Suite 517

Carson City, Nevada 89706

Attention: Alexis Korybut, CEO

E-mail:

If to Seller :




Mark Daniels







Attention: Mark Daniels

E-mail:




Any notice or statement given under this Agreement shall be deemed to have been
given if delivered by national courier service with signature confirmation of
receipt, fax with electronic delivery confirmation or express, priority or
registered mail with delivery confirmation, addressed to the other Party at the
address indicated above or at such other address which shall have been furnished
in writing to the addressor, or if such delivery is refused by a Party.




13.6

Disputes.  Any dispute or other disagreement arising from or out of this
Agreement shall be resolved in state court in Florida.  Any such disputes may
only be resolved by a bench trial.  The interpretation and the enforcement of
this Agreement shall be governed by Florida Law as applied to residents of the
State of Florida relating to contracts executed in and to be performed solely
within the State of Florida.  (For additional terms related to Disputes, see
Section 13.7 below).








_____Seller

_____Buyer

Page 6 of 10




--------------------------------------------------------------------------------




13.7

Governing Law.  The subject matter of this Agreement shall be governed by and
construed in accordance with the laws of the State of Florida (without reference
to its choice of law principles), and to the exclusion of the law of any other
forum, without regard to the jurisdiction in which any action or special
proceeding may be instituted.  EACH PARTY HERETO AGREES TO SUBMIT TO THE
PERSONAL JURISDICTION AND VENUE OF THE STATE AND/OR FEDERAL COURTS LOCATED IN
PALM BEACH COUNTY, FLORIDA FOR RESOLUTION OF ALL DISPUTES ARISING OUT OF, IN
CONNECTION WITH, OR BY REASON OF THE INTERPRETATION, CONSTRUCTION, AND
ENFORCEMENT OF THIS AGREEMENT, AND HEREBY WAIVES THE CLAIM OR DEFENSE THEREIN
THAT SUCH COURTS CONSTITUTE AN INCONVENIENT FORUM. AS A MATERIAL INDUCEMENT FOR
THIS AGREEMENT, EACH PARTY SPECIFICALLY WAIVES THE RIGHT TO TRIAL BY JURY OF ANY
ISSUES SO TRIABLE.   




13.8

Attorneys’ Fees.  Should any Party hereto employ an attorney for the purpose of
enforcing or constituting this Agreement, or any judgment based on this
Agreement, in any legal proceeding whatsoever, including insolvency, bankruptcy,
arbitration, declaratory relief or other litigation, the prevailing party shall
be entitled to receive from the other Party or Parties thereto reimbursement for
all reasonable attorneys’ fees and all reasonable costs, including but not
limited to service of process, filing fees, court and court reporter costs,
investigative costs, expert witness fees, and the cost of any bonds, whether
taxable or not, and that such reimbursement shall be included in any judgment or
final order issued in that proceeding.  The “prevailing party” means the party
determined by the court to most nearly prevail and not necessarily the one in
whose favor a judgment is rendered.




13.9

Headings.  The headings in this Agreement are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.




13.10

Severability of Provisions.  The invalidity or unenforceability of any term,
phrase, clause, paragraph, restriction, covenant, agreement or provision of this
Agreement shall in no way affect the validity or enforcement of any other
provision or any part thereof.




13.11

Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed, shall constitute an original copy hereof, but
all of which together shall consider but one and the same document.




13.12

Binding Effect.  This Agreement shall be binding upon the Parties hereto and
inure to the benefit of the Parties, their respective heirs, administrators,
executors, successors and assigns.




13.13

Joint Drafting and Exclusive Agreement.  This Agreement, and those agreements
referenced herein, are the only Agreements executed by and between the Parties
related to the transaction described herein.  There are no additional oral
agreements or other understandings related to the transaction described herein.
 This Agreement shall be deemed to have been drafted jointly by the Parties
hereto, and no inference or interpretation against any one Party shall be made
solely by virtue of such Party allegedly having been the draftsperson of this
Agreement. The Parties have each conducted sufficient and appropriate due
diligence with respect to the facts and circumstances surrounding and related to
this Agreement.  The Parties expressly disclaim all reliance upon, and
prospectively waive any fraud, misrepresentation, negligence or other claim
based on information supplied by the other Party, in any way relating to the
subject matter of this Agreement.




13.14

Acknowledgments and Assent.  The Parties acknowledge that they have been given
at least five (5) days to consider this Agreement and that they were advised to
consult with an independent attorney prior to signing this Agreement and that
they have in fact consulted with counsel of their own choosing prior to
executing this Agreement. The Parties agree that they have read this Agreement
and understand the content herein, and freely and voluntarily assent to all of
the terms herein.




13.15

Facsimile Signatures.

The Parties hereby mutually agree that this Agreement may be executed by
facsimile signatures of any one or more Parties, each of which shall have the
same legal and binding force and effect as ribbon original signatures.








_____Seller

_____Buyer

Page 7 of 10




--------------------------------------------------------------------------------




SIGNATURE PAGE




IN WITNESS WHEREOF, each of the Parties has executed this Agreement as of the
day and year first above written.




BUYER:




Tactical Air Defense Services, Inc.













_________________________________

By: Alexis Korybut

Its: Chief Executive Officer

SELLER:




Mark Daniels













_________________________________

By: Mark Daniels

An individual











_____Seller

_____Buyer

Page 8 of 10




--------------------------------------------------------------------------------




EXHIBIT A




ASSETS























_____Seller

_____Buyer

Page 9 of 10




--------------------------------------------------------------------------------




EXHIBIT B




Bill of Sale and Assignment







KNOW ALL MEN BY THESE PRESENTS, that (“Seller”), in consideration of the sum of
Two Hundred and Fifty Thousand Dollars ($250,000.00), and other good and
valuable consideration, in hand paid, the receipt of which is hereby
acknowledged, and in accordance with the Asset Purchase Agreement by and between
Seller and (“Buyer”), dated as of October 11, 2012, does hereby sell, convey,
transfer, assign and deliver unto Buyer the Assets, as such term is defined in
said Asset Purchase Agreement, including but not limited to those set forth in
Exhibit A attached to said Asset Purchase Agreement (the “Assets”).




Seller represent and warrant to Buyer that: (i) Seller has legal title to the
Assets free and clear of all liens, encumbrances and security interests, (ii)
Seller has complete and unrestricted power to sell, convey, transfer, assign and
deliver the Assets to Buyer, and (iii) this Bill of Sale and Assignment is
binding and enforceable in accordance with its terms and effective for its
purpose.




Dated: October 11, 2012







BUYER:




Tactical Air Defense Services, Inc.













_________________________________

By: Alexis Korybut

Its: Chief Executive Officer

SELLER:




Mark Daniels













_________________________________

By: Mark Daniels

An individual











_____Seller

_____Buyer

Page 10 of 10


